Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: MacLure et al.			:
Application No. 15/518,921			:		Decision on Petition
Int’l Filing Date: October 19, 2015		:				
Attorney Docket No. 276350.00224		:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed January 7, 2021, requesting the Office withdraw the holding of abandonment.

The petition is granted.

The Office issued a non-final Office action on February 5, 2020.

A reply was timely filed with a payment for a one-month extension on June 5, 2020.  

The Office issue a Notice Requiring Excess Claims Fees via an e-mail notification on June 16, 2020.  The notice states,

Since the application is not under a final rejection, applicant is given a time period of TWO (2) MONTHS from the mailing date of this notice to submit either: (1) the fee payment of $ 1,220.00 , or (2) an amendment in compliance with 37 CFR 1.121 that cancels the excess claim(s), in order to avoid ABANDONMENT. Extensions of this time period may be granted under 37 CFR 1.136, unless the excess claim(s) was/were presented in a preliminary amendment.

Applicant subsequently submitted the required payment of $1,220 on the same date.

The Office issued a Notice of Abandonment on December 31, 2020.  The notice states the Office did not receive a reply to the June 16, 2020 notice, and as a result, the reply filed June 5, 2020, fails to constitute a proper reply or a bona fide attempt at a proper reply.  However, as previously noted, a proper reply to the June 16, 2020 notice was timely filed on June 16, 2020.  Therefore, the application is not abandoned.

In view of the prior discussion, the holding of abandonment is hereby withdrawn.

As a courtesy, the Office notes the spelling of the first inventor’s last name is unclear.  The last name listed in the original application data sheet and the last name of record is “MacLure.”  The
last name listed on the petition is MacClure.  The last name listed on a copy of the declaration filed with the PCT request is MacLure, but the corresponding signature lists the name as McClure.

Technology Center Art Unit 1781 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions